Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s remarks and amendments. 
Regarding Applicant’s assertion of “Assuming only for the sake of argument that the "one or more space parameters, the one or more environmental health parameters, or the one or more people parameters causing the overall building score" are a judicial exception, claim 1 "recites meaningful limitations along with a judicial exception" (MPEP 2106.06(a)) i.e., "implement one or more control updates to control of the one or more building systems of the building, the one or more control updates updating operation of the building." (claim 1). These meaningful limitations "sufficiently limit its practical application so that a full eligibility analysis is not needed." (MPEP 2106.06(a)),” Examiner respectfully disagrees. In particular, the broadest reasonable interpretation of the claimed control update includes a work order to perform maintenance on the one of more building system. This is an abstract process that is not sufficient to prove anything “meaningful.”
Regarding Applicant’s assertion of “(claim 1) is not a concept "performed in the human mind" and is not an observation, evaluation, judgment, or opinion. (MPEP, 2106.04(a)(3)),” Examiner respectfully disagrees. In particular, there a plurality of limitations directed to producing scores and subscores. These limitations, under consideration of the broadest reasonable interpretation of the claimed invention, are directed to a mental process related to evaluation and judgment of a building. 
Regarding Applicant’s assertion of “Applicant respectfully submits that "the human mind is not equipped to" (MPEP, 2106.04(a)(2)(III)(A)) to implement a building system that performs operations including,” Examiner respectfully disagrees. In particular, as can be seen in dependent claims 3 and 22, the updates could include a work order to perform maintenance. The act of assigning a user to perform a task on a building is an implementation that can be performed by the human mind. Therefore, Examiner 
Regarding Applicant’s assertion of “Control of the operation of building systems of a building simply cannot be performed mentally or with a pencil and paper. It would be impossible for the human mind to "implement one or more control updates to control of the one or more building systems of the building, the one or more control updates updating operation of the building to improve at least one of the one or more space parameters, the one or more environmental health parameters, or the one or more people parameters causing the overall building score to improve." (claim 1),” Examiner respectfully disagrees. In particular, as can be seen in dependent claims 3 and 22, the updates could include a work order to perform maintenance. The act of assigning a user to perform a task on a building is an implementation that can be performed by the human mind.
Regarding Applicant’s assertion of “Specifically, the system of amended claim 1 integrates the alleged judicial exception into the practical application of controlling the operation of building systems.,” Examiner respectfully disagrees. In particular, as can be seen in dependent claims 3 and 22, the updates could include a work order to perform maintenance. The act of assigning a user to perform a task on a building is an implementation that can be performed by the human mind. Therefore, this limitation, under considerations of the broadest reasonable interpretation of the claimed invention, is an abstract limitation as it can be performed by an individual. 
Regarding Applicant’s assertion of “The features recited in amended claim 1 provide an improvement to the functioning of controlling building systems. Claim 1 allows for the control of the operation of building systems to account for the health of a building. Normally, building control does not account for building health, e.g., space health, environmental health, or people health. Claim 1 allows for control of a building based on an overall building score which incorporates space parameters, environmental parameters, and people parameters. This allows for the consideration of building health in the control of the operation of the building systems,” Examiner respectfully disagrees. The present claims 
Regarding Applicant’s assertion of “Applicant submits that these features amount to "significantly more than the recited judicial exception (e.g., because the additional elements [are] unconventional in combination)" (Federal Register, page 55) and provide "a technical improvement in the art." (MPEP, 2106.05(d), emphasis added).,” Examiner respectfully disagrees. The present claims improve the abstract process related to evaluation and judgment of a building by incorporating building health into the evaluation. This is not an improvement to a particular machine or building, rather it is an improvement to the abstract idea related to evaluating the building. Therefore, Examiner respectfully disagrees and maintains the rejection. 
Accordingly, the present claims are rejected under 35 USC 101.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s remarks and amendments. 
Applicant’s arguments with respect to the previous prior art combination of the record have been considered but are moot because the new grounds of rejection do not rely on any the combination of Granger and Enck applied in the prior art rejection for any teachings or matter specifically challenged in the argument. The claims are rejected under a new grounds of rejection, which was necessitated by amendment. Examiner has introduced the McDade reference to cure the deficiencies of the prior art combination of the record. Therefore, the present claims are rejected under the combination of McDade and Granger. See the detailed rejection below.
Accordingly, the present claims are rejected under 35 USC 103.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/09/2022 has been fully considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-14, and 16-22 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-6 and 8-11 are directed to a system, claims 12-14 and 16-19 are directed to a method, and claims 20-22 are directed to a system. Therefore, claims 1-6, 8-14, and 16-22 are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Claims 1, 12 and 20 are directed to identifying the health of a building, constituting an abstract idea based on “Mental Processes” related to concepts performed in the human mind. Claim 1 recites limitations, similarly recited in claims 12 and 20, of “generate, based on the building data, an overall building score of the building from an overall space health score, an overall environmental health score, and an overall people health score based on a scoring definition ordering a plurality of sub-scores for a plurality of parameters under a plurality of categories and scores for the plurality of categories under the overall building score by: generating one or more space sub-scores for one or more space parameters indicating health levels of spaces of the building and generating the overall space health score based on the one or more space sub-scores; generating one or more environmental sub-scores for one or more environmental health parameters relating to an effect of the building on environmental pollution and generating the overall environmental health score based on the one or more environmental sub-scores; generating one or more people sub-scores for one or more people parameters relating to at least one of physical or mental health of occupants of the building and generating the overall people health score based on the one or more people sub-scores, and implement one or more control updates to control of the one or more building systems of the building, the one or more control updates updating operation of the building to improve at least one of the one or more space parameters, the one or 
Dependent claims 2-4, 9-11, 13-14, 17-19, and 21-22 further narrow the abstract idea identified in the independent claims.
Dependent claims 5, 6, 8, and 16 will be evaluated under Step 2A, Prong 2 below because these claims contain additional elements. 
Step 2A, Prong 2: Independent claims 1, 12, and 20 do not integrate the judicial exception into a practical application. Independent claim 1 is directed to a system with the preamble of the claim reciting “including one or more storage devices storing instructions thereon that, when executed by one or more processors, cause the one or more processors to” and claim 20 is directed to a system comprising “one or more storage devices storing instructions thereon; and one or more processors configured to execute the instructions causing the one or more processors to.” These limitations do not integrate the judicial exception into a practical application because they are mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2016.05(f)). Claim 12 is directed to a method performed by “by a processing circuit.” This limitation does not integrate the judicial exception into a practical application because the claim merely adds the words “apply it” (or an equivalent) with the judicial exception See MPEP 2106.05(f). 
The independent claims recite the limitation of “receive building data from one or more building systems of the building. This limitation, under considerations of the broadest reasonable interpretation of claimed invention, is extra-solution activity. This pre-solution activity defining the step of gathering data is not sufficient to prove integration into a practical application. 
Dependent claim 5 introduces an additional element for consideration of “and generate a user interface including at least one of: one or more elements indicating the occupancy levels of the plurality of spaces; or one or more elements indicating occupancy level trends based on the occupancy levels of the plurality of spaces of the building at the plurality of times.” This limitation is merely generally linking to the graphical user interface. The limitation, under consideration of the broadest reasonable interpretation of the claimed invention, is merely outputting the result of the abstract idea to a graphical user interface. There are no particular improvements to the interface or any other technology or technical field. 
Dependent claim 6 introduces an additional element for consideration of “and cause the user interface to include at least one of an indication of the indoor air quality or the infectious disease risk.” This limitation is merely generally linking to the graphical user interface. The limitation, under consideration of the broadest reasonable interpretation of the claimed invention, is merely outputting the result of the abstract idea to a graphical user interface. There are no particular improvements to the interface or any other technology or technical field.
Dependent claims 8 and 16 introduce an additional element for consideration of “and cause the one or more processors to generate a user interface including an overall building score element comprising an indication of the overall building score.” This limitation is merely generally linking to the graphical user interface. The limitation, under consideration of the broadest reasonable interpretation of the claimed invention, is merely outputting the result of the abstract idea to a graphical user interface. There are no particular improvements to the interface or any other technology or technical field.
Therefore, the dependent claims do not integrate the judicial exception into a practical application. 
Step 2B: Independent claims 1, 12, and 20 do not contain anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as the processors and storage 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). The independent claims recite the limitation of “receive building data from one or more building systems of the building. This limitation, under considerations of the broadest reasonable interpretation of claimed invention, is extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception. Therefore, as shown Section 2106.05(d), the 2B features of the invention are “routine and conventional.” 
The dependent claims do not contain anything significantly more than the judicial exception. In particular the additional elements of the dependent claims either include the same abstract ideas recited in the independent claims, generally link the use of the judicial exception to a particular environment, or merely incorporate additional details that narrow the abstract ideas or describe well-understood, routine, and conventional activities that fail to add significantly more to the claims
Dependent claims 2-4, 9-11, 13-14, 17-19, and 21-22 further narrow the abstract idea identified in the independent claims, which is not anything significantly more than the judicial exception.
Dependent claim 5 introduces an additional element for consideration of “and generate a user interface including at least one of: one or more elements indicating the occupancy levels of the plurality of spaces; or one or more elements indicating occupancy level trends based on the occupancy levels of the plurality of spaces of the building at the plurality of times.” This limitation is merely generally linking to 
Dependent claim 6 introduces an additional element for consideration of “and cause the user interface to include at least one of an indication of the indoor air quality or the infectious disease risk.” This limitation is merely generally linking to the graphical user interface. There are no particular improvements to the interface or any other technology or technical field. Therefore, the graphical user interface, under considerations of the broadest reasonable interpretation of the claimed invention, is not anything significantly more than the judicial exception.
Dependent claims 8 and 16 introduce an additional element for consideration of “and cause the one or more processors to generate a user interface including an overall building score element comprising an indication of the overall building score.” This limitation is merely generally linking to the graphical user interface. There are no particular improvements to the interface or any other technology or technical field. Therefore, the graphical user interface, under considerations of the broadest reasonable interpretation of the claimed invention, is not anything significantly more than the judicial exception.
Therefore, the dependent claims do not contain anything significantly more than the judicial exception. 
Accordingly, claims  1-6, 8-14, and 16-22 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 8-4, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over McDade et al. (US 20210374297 A1) in view of Granger et al. (US 20200200416 A1).

Regarding claim 1, McDade teaches a building system of a building including one or more storage devices storing instructions thereon that, when executed by one or more processors, cause the one or more processors to: 
receive building data from one or more building systems of the building ([0014-0015] teach receiving input data associated with the building and extracting quantitative data, wherein [0046-0047] teach the data received is filtered to identify system values and KPIs that correspond to particular building ; 
generate, based on the building data, an overall building score of the building from an overall space health score ([0063-0064] teaches compiling scores to generate a total building quality index, wherein the scores used to generate the index are associated with values from categories including the process category that has a numerical value (i.e. overall space health space) for use in producing the total building quality index; see also: [0061-0062]), an overall environmental health score ([0063-0064] teaches compiling scores to generate a total building quality index, wherein the scores used to generate the index are associated with values from categories including the process category that has a numerical value (i.e. overall environmental health space) for use in producing the total building quality index; see also: [0061-0062]), 
and an overall people health score based on a scoring definition ordering a plurality of sub-scores for a plurality of parameters under a plurality of categories and scores for the plurality of categories under the overall building score by ([0063-0064] teaches compiling scores to generate a total building quality index, wherein the scores used to generate the index are associated with values from categories including the process category that has a numerical value (i.e. overall people health space) for use in producing the total building quality index, wherein each of the different subcategories are assigned a value used to calculate a score associated with the categories, which is also used to calculate an overall quality score, wherein [0061-0062] teach a plurality of subcategories have building characteristics, KPIs, and system values (i.e. parameters) that are identified using the received building data; see also: [0065-0070]):
 generating one or more space sub-scores for one or more space parameters indicating health levels of spaces of the building and generating the overall space health score based on the one or more space sub-scores ([0025] teaches a plurality of categories including process, which refers to best practices done by building professionals including architects, contractors, property managers, and the like, which perform post-occupancy evaluations and continuous structural monitoring, as well as in [0061-0062] teach the process category may be associated with a number of subcategories with elements including maintenance costs, types of heating or cooling, handicap access, and location risk factors, and wherein [0063] teaches each of the different subcategories may assigned a value (i.e. sub-score) that is used to calculate the category score; see also: [0063-0065]);
generating one or more environmental sub-scores for one or more environmental health parameters relating to an effect of the building on environmental pollution and generating the overall environmental health score based on the one or more environmental sub-scores ([0061-0062] teach the planet category may be associated with a number of subcategories with elements, wherein the planet category is associated with subcategories including energy efficiency, energy self-sufficiency, a type of heating or cooling, measures of the building’s ability to resist energy transfer, and location-based factors, wherein [0065] teaches the planet category includes considering insulation as it relates to the reduction of greenhouse gas emissions, and wherein [0063] teaches each of the different subcategories may assigned a value (i.e. sub-score) that is used to calculate the category score);
generating one or more people sub-scores for one or more people parameters relating to at least one of physical or mental health of occupants of the building and generating the overall people health score based on the one or more people sub-scores ([0061-0062] teach the people category may be associated with a number of subcategories including view, average space per person, comfort, bathroom proximity, handicap accessibility, and more, wherein [0063-0064] teach the people category relates to the amount of space on average for each person, which may lead to greater personal satisfaction or higher employee morale, wherein [0004] teaches low building quality can lead to poor occupant health, and wherein [0063] teaches each of the different subcategories may assigned a value (i.e. sub-score) that is used to calculate the category score);
and implement one or more control updates to control of the one or more building systems of the building ([0014-0015] teach the physical building improvement can be performed based on identifying costs associated with implemented, wherein [0076] teaches identifying a set of recommendations for physical improvements including prioritizing the physical improvement recommendations including in [0055] teaches upgrading an HVAC system (i.e. building system of the building) to reduce energy usage and maintenance requirements; see also: [0061-0066, 0070]),
the one or more control updates updating operation of the building to improve at least one of the one or more people parameters causing the overall building score to improve ([0044] teaches displaying the current building quality index score and the changes in the building quantity index score that would result from implementing one or more of the recommendations, as well as in [0067-0068] teach generating a building quality index score and produce a plurality of recommendations to make improvements to the building, wherein [0076] teaches identifying a set of recommendations for physical improvements including prioritizing the physical improvement recommendations, and wherein [0055-0056] teach the recommendations include upgrading the HVAC system to reduce energy usage and maintenance, thus improving the building’s budget and air quality, leading to an increase in the building’s value; see also: [0061-0066, 0070]).
	Although McDade teaches receiving building data, McDade fails to explicitly teach receive building data from one or more building systems of the building.
	From the same or similar field of endeavor, receive building data from one or more building systems of the building ([0149] and Figs. 6A-6G teach collecting data related to the built environment used in assessing potential problems, indicators, and interventions, wherein [0090-0091] teach identifying and using one or more characteristics of the built environment including: location, water availability, environmental condition, desired environmental condition, desired policy, maintenance history, the current health of the occupants, the desired health of the occupants, and more, as well as in [0068] teaches accessing and receiving data including: health data related to a group of people, one or more built .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDade to incorporate the teachings of Granger to include receive building data from one or more building systems of the building. One would have been motivated to do so in order to avoid systems that fail to respond to the dynamic needs of those occupying the spaces by accounting for the needs of preferences of individuals (Granger, [0028]). By incorporating Granger into McDade, one would have been able to improve workplace environments by providing suggestions related to comfort conditions or identifying amenities that contribute to workplace satisfaction (Granger, [0035-0036]).
Regarding independent claims 12 and 20, the claims recite limitations already addressed by the rejection of claim 1. Regarding claim 12, McDade teaches a method comprising ([0014-0015] teach a method): by the processing circuit ([0027] teaches the building quality network computer includes a processor that executes instructions out of a memory). Regarding claim 20, McDade teaches a building health analysis system of a building comprising: one or more storage devices storing instructions thereon ([0027] teaches the building quality network computer includes a processor that executes instructions out of a memory); and one or more processors configured to execute the instructions causing the one or more processors to ([0027] teaches the building quality network computer includes a processor that executes instructions out of a memory). Therefore, claims 12 and 20 are rejected as being unpatentable over McDade in view of Granger. 

Regarding claim 2, McDade and Granger teach all the limitations of claim 1 above.
McDade further teaches wherein the effect of the building on the environmental pollution is based on operations performed by the one or more building systems ([0061-0062] teach the planet category may be associated with a number of subcategories with elements, wherein the planet category is associated with subcategories including energy efficiency, energy self-sufficiency, a type of heating or cooling, measures of the building’s ability to resist energy transfer, and location-based factors, wherein .
However, McDade does not explicitly teach wherein the physical or mental health of the occupants of the building is caused by the operation of the one or more building systems.
From the same or similar field of endeavor, Granger further teaches wherein the physical or mental health of the occupants of the building is caused by the operation of the one or more building systems ([0053] teaches assessing the health of the occupants of the built environment through a physical assessment (i.e. physical health) and a psychological assessment, like a mental health assessment, wherein the occupants wellbeing is measured through surveys over time, as well as in [0056-0057] teach the built environment can be designed to improve the user’s overall physical activity level including improving the user’s health and activity levels, wherein the problems with the user’s physical health are the result of the built environment; see also: [0058, 0083]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDade and Granger to incorporate the further teachings of Granger to include wherein the physical or mental health of the occupants of the building is caused by the operation of the one or more building systems. One would have been motivated to do so in order to avoid systems that fail to respond to the dynamic needs of those occupying the spaces by accounting for the needs of preferences of individuals (Granger, [0028]). By incorporating Granger into McDade, one would have been able to improve the health and well-being of people in the building by improving comfort conditions or identifying amenities that contribute to workplace satisfaction (Granger, [0035-0036]).

Regarding claims 3, 13, 21, and 22, McDade and Granger teach all the limitations of claims 1, 12 and 20 above.
wherein the instructions cause the one or more processors to implement one or more further updates including at least one of: a work order to perform maintenance on the one or more building systems ([0014-0015] teach the physical building improvement can be performed based on identifying costs associated with implemented, wherein [0036-0037] teach the recommendations can be based on maintenances of repairs that can improve one of or more of the building system values, as well as in [0040] teaches determining repair costs and more for the building based on seismic mitigation; see also: [0042]); 
and an update to add a new system or service to the one or more building systems ([0014-0015] teach the physical building improvement can be performed based on identifying costs associated with implemented, wherein [0076] teaches identifying a set of recommendations for physical improvements including prioritizing the physical improvement recommendations including in [0055] teaches upgrading an HVAC system to reduce energy usage and maintenance requirements; see also: [0061-0066, 0070]).
	However, McDade fails to explicitly teach wherein the one or more control updates include: an update to an operating setting of the one or more building systems controlling an environmental condition of the building.
	From the same or similar field of endeavor, Granger further teaches wherein the one or more control updates include: an update to an operating setting of the one or more building systems controlling an environmental condition of the building ([0029] teaches a control circuit is configured to determine whether sensor measurements fall within target operational parameters, wherein if they fall out of the parameters, the system can send instructions to the built structure environmental control system to adjust the lighting, temperature, and air quality (i.e. update an operating setting); see also: [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDade and Granger to incorporate the further teachings of Granger to include wherein the instructions cause the one or more processors to implement one or more further updates including at least one of: a work order to perform maintenance on the one or more 

Regarding claims 4 and 14, McDade and Granger teach all the limitations of claims 1 and 12 above.
	However, McDade fails to explicitly teach wherein the one or more space parameters of the building indicating health levels of the spaces of the building include at least one of: system health parameters indicating the health of the one or more building systems; and safety and security health parameters indicating health of safety and security systems of the one or more building systems.
From the same or similar field of endeavor, Granger further teaches wherein the one or more space parameters of the building indicating health levels of the spaces of the building include at least one of: system health parameters indicating the health of the one or more building systems ([0224] teaches the indicators used to identify potential interventions include a maintenance schedule associated with the built environment and a maintenance history associated with the built environment); 
and safety and security health parameters indicating health of safety and security systems of the one or more building systems ([0060] teaches the policies of the built environment may be considered, which includes a security policy, privacy policy, and more; see also: [0217]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDade and Granger to incorporate the further teachings of Granger to include wherein the one or more space parameters of the building indicating health levels of the spaces of the building include at least one of: system health parameters indicating the health of the one 

Regarding claims 8 and 16, McDade and Granger teach all the limitations of claims 1 and 15 above.
	McDade further teaches wherein the instructions cause the one or more processors to: cause the one or more processors to generate a user interface including an overall building score element comprising an indication of the overall building score ([0055] teaches a current building quality index score can be calculated and displayed for display on a user device, as well as in [0067-0068] teach generating a building quality index score and produce a plurality of recommendations to make improvements to the building; see also: [0085]).

Regarding claims 9 and 17, McDade and Granger teach all the limitations of claim 1 above.
	McDade further teaches wherein the user interface includes: one or more space health score elements comprising one or more indications of the one or more space sub-scores ([0055] teaches the building quality score can be displayed on the user device, wherein [0066-0068] teach data and reports can be provided to user devices including in [0063-0065] teach the scores used to generate the index are associated with values from categories including the process category that has a numerical value (i.e. space health space) for use in producing the total building quality index, as well as in [0075] teaches displaying and comparing building quality scores, KPIs, KPI values, system values, and other information; see also: [0025, 0044]), 
indications of alerts associated with the one or more space sub-scores ([0068] teaches the risk levels associated with the recommendations may be identified and data visualizations including reports can be provided to the building owner, as well as in [0055-0056] teach a prioritized list of the available recommendations can be sent to the user device and displayed on the display of the user device, wherein each recommendation may be made based on the variance between a net present value of risk mitigation and not mitigating the risk; see also: [0071]), 
and indications of one or more recommendations to perform actions to improve the one or more space sub-scores ([0044] teaches displaying the current building quality index score and the changes in the building quantity index score that would result from implementing one or more of the recommendations, wherein [0055-0056] teach a prioritized list of the available recommendations can be sent to the user device and displayed on the display of the user device, as well as in [0076-0078] teach producing a set of physical improvement recommendations; see also: [0068]).
	
Regarding claims 10 and 18, the combination of McDade and Granger teach all the limitations of claims 8 and 16 above.
McDade further teaches wherein the user interface includes: one or more environmental health score elements comprising one or more indications of the one or more environmental sub-scores ([0055] teaches the building quality score can be displayed on the user device, wherein [0066-0068] teach data and reports can be provided to user devices including in [0063-0065] teach the scores used to generate the index are associated with values from categories including the planet category, which relates to a number of subcategories with elements, wherein the subcategories include energy efficiency, energy self-sufficiency, a type of heating or cooling, measures of the building’s ability to resist energy transfer, and location-based factors,, as well as in [0075] teaches displaying and comparing building quality scores, KPIs, KPI values, system values, and other information; see also: [0025, 0044]), 
indications of alerts associated with the one or more environmental sub-scores ([0068] teaches the risk levels associated with the recommendations may be identified and data visualizations , 
and indications of one or more recommendations to perform actions to improve the one or more environmental sub-scores ([0044] teaches displaying the current building quality index score and the changes in the building quantity index score that would result from implementing one or more of the recommendations, wherein [0055-0056] teach a prioritized list of the available recommendations can be sent to the user device and displayed on the display of the user device, as well as in [0076-0078] teach producing a set of physical improvement recommendations; see also: [0068]).

Regarding claim 11, the combination of McDade and Granger teach all the limitations of claim 8 above.
McDade further teaches wherein the user interface includes: one or more people health score elements comprising one or more indications of the one or more people sub-scores ([0055] teaches the building quality score can be displayed on the user device, wherein [0066-0068] teach data and reports can be provided to user devices including in [0063-0065] teach the scores used to generate the index are associated with values from categories including the people category, which relates to a number of subcategories including view, average space per person, comfort, bathroom proximity, handicap accessibility, and more, wherein [0063-0064] teach the people category relates to the amount of space on average for each person, which may lead to greater personal satisfaction or higher employee morale, as well as in [0075] teaches displaying and comparing building quality scores, KPIs, KPI values, system values, and other information; see also: [0025, 0044]), 
indications of alerts associated with the one or more people sub-scores  ([0068] teaches the risk levels associated with the recommendations may be identified and data visualizations including reports can be provided to the building owner, as well as in [0055-0056] teach a prioritized list of the , 
and indications of one or more recommendations to perform actions to improve the one or more people sub-scores [0044] teaches displaying the current building quality index score and the changes in the building quantity index score that would result from implementing one or more of the recommendations, wherein [0055-0056] teach a prioritized list of the available recommendations can be sent to the user device and displayed on the display of the user device, as well as in [0076-0078] teach producing a set of physical improvement recommendations; see also: [0068]).

Regarding claim 19, the combination of McDade and Granger teach all the limitations of claim 16 above.
However, McDade does not explicitly teach wherein the user interface includes: one or more people health score elements comprising one or more indications of the one or more people health scores, indications of alerts associated with the one or more people health scores, and indications of one or more recommendations to perform actions to improve the one or more people health scores.
Granger further teaches wherein the user interface includes: one or more people health score elements comprising one or more indications of the one or more people health scores ([0057] teaches using indicators to measure the metrics associated with an individual’s health in the built environment, wherein the indicators may clearly illustrate the cause of a problem, leading to an intervention, wherein [0227] teaches determining characteristics of individuals related to the built environment including a current health of the person, health assessment of the group of people including in [0355] teaches the health loss rankings are determined using DALY values due to modifiable risk factors, as well as in [0366] teaches a biometric sensor to track user’s health including heart rate, level of blood oxygen, and more, as well as in [0151-0152] teach a plurality of measurable health indicators including a biological ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
indications of alerts associated with the one or more people health scores ([0057] teaches using indicators to measure the metrics associated with an individual’s health in the built environment, wherein the indicators may clearly illustrate the cause of a problem, leading to an intervention, wherein [0170] teaches displays a prompt to an occupant of the built environment to go outside for fresh air if their oxygen saturation is low, as well as in [0191-0192] teach that if a user’s heart rate is low, the system can remind the user to move around to increase their heart rate; see also: [0165, 0176]), 
and indications of one or more recommendations to perform actions to improve the one or more people health scores ([0224] teaches the potential interventions are selected based on indicators including a health assessment of the person associated with the built environment, potential change in health for the person arising from the implementation of the intervention, and more, wherein [0057] teaches using indicators to measure the metrics associated with an individual’s health in the built environment, wherein the indicators may clearly illustrate the cause of a problem, leading to an intervention, wherein [0227] teaches determining characteristics of individuals related to the built environment including a current health of the person, health assessment of the group of people including in [0355] teaches the health loss rankings are determined using DALY values due to modifiable risk factors; see also: [0165, 0191-0192, 0205]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDade and Granger to incorporate the further teachings of Granger to include wherein the user interface includes: one or more people health score elements comprising one or more indications of the one or more people health scores, indications of alerts associated with the one or more people health scores, and indications of one or more recommendations to perform actions to improve the one or more people health scores. One would have been motivated to do so in order to avoid systems that fail to respond to the dynamic needs of those occupying the spaces by accounting for the needs of preferences of individuals (Granger, [0028]). By incorporating Granger into 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDade and Granger to incorporate the further teachings of Granger to include wherein the physical or mental health of the occupants of the building is caused by the operation of the one or more building systems. One would have been motivated to do so in order to avoid systems that fail to respond to the dynamic needs of those occupying the spaces by accounting for the needs of preferences of individuals (Granger, [0028]). By incorporating Granger into McDade, one would have been able to improve the health and well-being of people in the building by improving comfort conditions or identifying amenities that contribute to workplace satisfaction (Granger, [0035-0036]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over McDade et al. (US 20210374297 A1) in view of Granger et al. (US 20200200416 A1) and further in view of Dillon et al. (US 20210310070 A1).

Regarding claim 5, McDade and Granger teach all the limitations of claim 1 above.
However, McDade does not explicitly teach wherein the instructions cause the one or more processors to: determine occupancy levels of a plurality of spaces of the building at a plurality of times; and generate a user interface including at least one of: one or more elements indicating the occupancy levels of the plurality of spaces; or one or more elements indicating occupancy level trends based on the occupancy levels of the plurality of spaces of the building at the plurality of times.
From the same or similar field of endeavor, Dillon teaches wherein the instructions cause the one or more processors to: determine occupancy levels of a plurality of spaces of the building at a plurality of times ([0211] teaches evaluating a number of rooms for risk, wherein the rooms are evaluated based on “Occupied hours” and “Occupant diversity,” wherein [0206] teaches annual occupied hours are rated from low, medium, and high, as well as [0207] teaches occupant diversity is rated from low, medium, and high, and wherein [0150] teaches the rooms are evaluated for these factors in order to address risk for entering the building as a whole; see also: [0130]), 
 and generate a user interface including at least one of: one or more elements indicating the occupancy levels of the plurality of spaces ([0077] teaches the level of risk can be communicated via computer display as the output of the analysis, wherein the analysis includes [0211] teaches evaluating a number of rooms for risk, wherein the rooms are evaluated based on “Occupied hours” and “Occupant diversity,” wherein [0206] teaches annual occupied hours are rated from low, medium, and high, as well as [0207] teaches occupant diversity is rated from low, medium, and high, and wherein [0150] teaches the rooms are evaluated for these factors in order to address risk for entering the building as a whole; see also: [0130]); 
or one or more elements indicating occupancy level trends based on the occupancy levels of the plurality of spaces of the building at the plurality of times ([0077] teaches the level of risk can be communicated via computer display as the output of the analysis, wherein the analysis includes [0211] teaches evaluating a number of rooms for risk, wherein the rooms are evaluated based on “Occupied hours” and “Occupant diversity,” wherein [0206] teaches annual occupied hours are rated from low, medium, and high, as well as [0207] teaches occupant diversity is rated from low, medium, and high, and wherein [0150] teaches the rooms are evaluated for these factors in order to address risk for entering the building as a whole; see also: [0130]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDade and Granger to incorporate the teachings of Dillon to include and generate a user interface including at least one of: one or more elements indicating the occupancy levels of the plurality of spaces; or one or more elements indicating occupancy level trends based on the occupancy levels of the plurality of spaces of the building at the plurality of times. One 

Regarding claim 6, the combination of McDade, Granger, and Dillon teach all the limitations of claim 5 above.
Granger further teaches wherein the instructions cause the one or more processors to: determine, based on the building data, at least one of indoor air quality of indoor air of the building  ([0029] teaches detecting the air quality of the built environment, as well as in [0035] teaches ordering the preference of indoor environmental quality, wherein [0071] teaches ranking the environmental conditions of the built environment including air quality, as well as in [0162-0163] teach detecting air quality including the air-born contents of the air, air flow, humidity, and more in the environment that can be occupied by an occupant; see also: [0032, 0058, 0132-0135]). 
However, McDade does not explicitly teach wherein the instructions cause the one or more processors to: determine, based on the building data, at least one of indoor air quality of indoor air of the building; wherein the instructions cause the one or more processors to: determine, based on the building data, at least one of infectious disease risk indicating a risk level of occupants of the building contracting an infectious disease; and cause the user interface to include at least one of an indication of the indoor air quality or the infectious disease risk.  
From the same or similar field of endeavor, Dillon further teaches wherein the instructions cause the one or more processors to: determine, based on the building data, at least one of indoor air quality of indoor air of the building ([0091-0092] teach air can be sampled to assess the quality, type, identity, and more, wherein [0039-0040] teach the air can be indoor air, and wherein [0184] teaches ;
wherein the instructions cause the one or more processors to: determine, based on the building data, at least one of infectious disease risk indicating a risk level of occupants of the building contracting an infectious disease ([0120-0123] teach assigning a level of risk of infection faced by humans occupying or transiting through the built environment, wherein the level of risk can be assigned a numeric parameter or a scale from low to high risk; see also: [0077, 0124, 0211]); 
and cause the user interface to include at least one of an indication of the indoor air quality or the infectious disease risk ([0077] teaches the level of risk can be communicated via computer display as the output of the analysis, wherein [0120-0123] teach assigning a level of risk of infection faced by humans occupying or transiting through the built environment, wherein the level of risk can be assigned a numeric parameter or a scale from low to high risk, as well as in [0211] teaches evaluating a number of rooms for risk).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDade, Granger, and Dillon to incorporate the further teachings of Dillon to include wherein the instructions cause the one or more processors to: determine, based on the building data, at least one of infectious disease risk indicating a risk level of occupants of the building contracting an infectious disease; and cause the user interface to include at least one of an indication of the indoor air quality or the infectious disease risk. One would have been motivated to do so in order to identify the risk level of spread associated with diseases, such as COVID-19, which highlight the issue of infection risk to humans from contact with elements or surface objects that humans come in contact with frequently in a built environment (Dillon, [0004-0005]). By incorporating Dillon into Granger, one would have been able to identify interventions associated with the risk level including increasing the ratio of indoor/outdoor air, increasing the airflow, and reducing occupant density (Dillon, [0015-0016]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Manocchia et al. (US 20150066578 A1) discloses collecting and reporting on building environments including employee health and more, wherein there are scores for the environment of the building
Viengkham et al. (US 20210225529 A1) discloses scoring a building including a plurality of sub metric scores for submetrics

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683